Citation Nr: 0620998	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  94-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1983 
to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1993 and September 1993 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In October 2000, the veteran testified before the undersigned 
Veterans Law Judge at the VA Central Office.  A transcript of 
the hearing is associated with the claims folder and has been 
reviewed.

In December 2000 and June 2004, the Board remanded the issue 
to the RO for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's June 2004 remand, the RO was 
requested, in pertinent part, to verify the veteran's 
purported in-service stressors with the United States Army 
Services Center for Research of United Records, currently 
known as U.S. Army and Joint Services Records Research Center 
(JSRRC), and to afford the veteran with a VA examination to 
determine the nature, extent, and etiology of any currently 
diagnosed psychiatric disability, including PTSD.  In January 
2005, the RO requested that the veteran's stressors be 
verified and the JSRRC provided a response.  However, the 
veteran did not undergo an examination, as requested by the 
Board, because a VA examiner was unable to locate the JSRRC 
response; it appears that the examiner simply overlooked it.

According to the JSRRC, the veteran's claimed stressors could 
not be verified.  The Board notes that a service connection 
claim for PTSD requires corroborative evidence that the 
claimed stressors actually occurred.  Nevertheless, with 
regard to the veteran's service connection claim for a 
psychiatric disability, other than PTSD, the Board finds that 
the veteran should be afforded a VA examination in compliance 
with the prior remand.  

The Board regrets the additional delay in adjudication of the 
veteran's claim that a remand will entail, however, it is 
necessary to ensure the veteran gets all consideration due 
him under the law.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
examination to determine the nature, 
extent, and etiology of any currently 
diagnosed psychiatric disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.

If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should express 
an opinion as to whether there is a 50 
percent probability or greater that any 
such diagnosed disability is related to 
the veteran's active military service.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.

2.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for a psychiatric 
disability, to include PTSD.  If the 
decision remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


